DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 4/29/22. Claim 1 has been amended. Claims 4, 6, 8 and 11 - 15 have been cancelled. Claim 10 is withdrawn due to a restriction requirement. Claims 1 – 3, 5, 7 and 9 are now pending and are allowable.
	All outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on 4/29/22.   

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claim 10 without prejudice.


REASONS FOR ALLOWANCE
Claims 1 – 3, 5, 7 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest reference of SETHU et al (US 2014/0220280).
SETHU discloses a process for recycling plastic, including PET, PP, HDPE and LDPE, comprising pre-treating the plastic waste by cleaning it, washing it and sorting it, then grinding it, agglomerating it, and extruding it to produce blow molded bottles. 
SETHU fails to teach to use a disk agglomerator that compacts the polymer material to form pellets; fails to teach that the pellets are at least semi-crystallized; and fails to teach that the process does not involve extrusion.

The closest prior art of record fails to teach or render obvious the claimed process of forming pellets from recycled thermoplastic polymer material using a disk agglomerator and which the pellets are advantageously partially crystallized and wherein no extrusion is involved, which is otherwise commonly done when making pellets from recycled thermoplastic polymeric materials.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu (Walter) Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765